HENRIOD, Chief Justice:
Appeal from a non jury judgment, incident to a computer equipment lease, where defendant Barnes was adjudged liable as guarantor. Affirmed with costs to Skyline.
The only parts of the record we have before us are the pleadings and the lease, where Skyline was the Lessor and defendant International was Lessee. Barnes, according to the record after discovery process, and presumably from the testimony, none of which latter anyone bothered to designate or refer to here, was found and *513decreed by the trial court to have been signatory to the lease, as an individual and' not as an agent of the corporation.
There was considerable talk in the defendant’s brief about claimed evidence that is not before us and about statutes claimed to be pertinent as a defense mechanism, but which were not specially pleaded, and about which we do not concern ourselves for the first time on appeal.
ELLETT, CROCKETT, TUCKETT, and MAUGHAN, J J., concur.